Cofi No                     . .. .   '.. _ It Mo. 'toto&S



         in re CAL0CT6 GARCIA
                       fa/Jar                           /               FIRST COufTTOF/lPmLS
        den. em Hart                                    j                   ttmmti, ims
                      RtSPbMtDT                     J
                                                                                            FILED IN
                                                                                   1ST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS

                                 APPuc/moN for mr of mandamus                       oct o2 2015
                                                                                  CHRISTOPHER A. PRlNB

To Ik tionorabk Justice, oftit first Court6fAppeals:                                                   -
        Comes Poo) Colixta barda., relator7 andtiles tins application tor writofmandamus asking thi'6 Court
io difecr tit presidingjudge, tftk ZSOtii dibhittCourtel' Itarris Cauda fa Sel} hear and Cult en the,
motion tor rdieffrom Ikjudomm -that had been properlu riledand presentedin triaJcourf cause,
no. lO^MS. In Support if this application mill $hau) tit Court:
J_ BACkGRdUfiiD; Calixk Garcia, ms Convicted\l'aggravated'assaultonA OuTYorWfiL COURT; Consideration ofamotionproperIg filed and hehrt a. triadCourtis
ministerial Has, aaistriciCourt may he compellea Via. mandamus to consider andrate, on a,
pending motion presentJ to tk Court. See fare Cliristensen 39Sutfdzsd CTexApp Amarillo 7m)
tianoroik Brad Hart has adata to SeJ tie hearinq to ml on my motion for relief. Furthermore}
•tit Corrections I've requested with rcaards -to Ik. Scaleneino aspms are (ht discretionary. Because,
tie. dawk requires it, -fkjudge, has no discretion fa do btkefaoisc. Set hportt Pot 7sI Suizd
873 (lex Crim App 2608) DemitV. Stale, WSuJsd t>7& (TexApp Austin Zdt3).
     MCLliSM: Colrxta Garcia, woatdshou) Sere is no otitr adequate remedy al fate), and it another
remedy may exist between tie relJor andrespondent, it mag prove fa k> uncertain, ineffective and
ska), fflartover, it u)oJdnotprovide, tit Same, Smift and Sure, relief, eauailg Convenient, hemlicol
and effective, as mondamus. See, Smith V. FloA 7Z8 SuJzd 7&4 note 13 CTex Crim App 1987).
jl JufilsDiCTioH: Tfiis Court hasjurisdiction to issue, Ik writunder artidt SSection 6oftit Texas
Canslitudion and Section ZZ. 22I tfIk. Government Code. Ihaut requested a. legal remedy witim
tiit jurisdiction ofIk FirstCourtofAppeals —jurisdiclion mien 1haut invoked.
        (ti(l£R£FORC, Cdixto Gora'acprogs Ik Justice oflhis tionorahit Court woJJgrantmy motion for
leave fa tilt and Ik. application for writofmandamus- t\nd direr] Ikjudgc of tit ZSOth district
Court to Set, hear and rule on mmotion for relict inilhin &reasonable time .
                                                   Submitted with Ik ildmosj Respect.
                                                   tolixio (jorciou, rtlojof

i     CCPTtFICATcL Of SCfWlCi: J, Colixia Quran hereby Certify thai aCopy tf tit's application for mil
ifmandamus has been presentedfa Ik rlonarohk Bred Martin Cart af Ik District C(trk of Horrid Countu.
Andfurther Cerlifq tiod aCopu of Ik Same has been deliveredkIk mitt tf Dtvon Andersen, bisiricl

                                                                  Calixja vacua.


                                              Hof IS
                            COArVo                                      It Ho. /d¥639sr




        ih me' County                                 )                 couatof appcals
             OF                                       f
         timid                                    J                     FIRSTDISTRICTOF TOtAS




                                     HFFIDAYIT6F CAISXW GARCIA
                                      miFICAllOU MCORPORATCD _


        T, Calixfo Garcia*, Currently incarceratedad Ik JoL 6. Coiwaly unit^1373101_Karnes County,
Kenedy Texas. Oo hereby uerifu, Scoear and affirm tial Ik intarmalian Conlainedin Ik forqaina
application for writ ofmondtamas art factual alleqatians— trut and' Carreer la tit best ol md
KnaidedgL— and' furtkf verify, Swear and affirm tlrd Ikpage6 from tk reporters record and
documents attached art exoni Copies ofIk oriaina/s. Further} affiant South not'."
      Signed-this Sls/doy of September Zeis'.

                                                      Ca/ixto oara'a.) attiant



                                         IMISMRM OCCIARATIOH


       I, Codixfa Garcia hereby denurix under lit penally for perjury tint tit above affidavit id true
and Correctas Signedand doled.
                                                      Calixla Garcia,
                                                      dahn 6. Connolly and 4l373IOl
                                                      899 Fm 63Z
                                                      Kenedy, Texas 78(19



                                               5 of IS
                                                Cameho. leasts

       Cauxto Garcia                                                      mm mji) mma C6m
                                                                              flms ®t0% mtiG «to,            *•
                                                                                        **•         *>       .
             MommmicFmrnrnjuos/Arm-/^                                                                    ^
           &7%: c/^6/7tevr fl/z#7?> 7me -mm'&m mtom mo mms 10 srmmzrW
lotit tioMcMc Jueigt dftiie Court:
        Comes noa) Colixto Carcicu, defendant,n tils Cause, andask tie Courtto Correcttit rmdandmhjudamenfmit
 reflects tit Sentence pronouncedand shea* Compliance to slMscg refkemenh. In dappedthereofmil Shoo):
 1 mmmQ: ^cMmsCoomledmlkZMDidridU                                                 lorlkt&nsc of amravaled
assauhnupublic Semi TKe recordrefteds /hotJudge MpronouncediSentence d35yearn. Ofdnottrder the
defendantto payCourtcod andMedto state Ik ream for mtodri/g restitution is requiredunder aitidt
1Z.6S7(L(CCP) CedtofCriminalProcedure, (' Refrtoattachments markedA\ bfer, £mtfenjudgmentlimcntcrcJ
 Showing 50yeoreastk termSf Sentence, miti U  Judge Hilldidnotorally impost Court'costs_Iklurillenjudgmd'shorn $3K* Fudkc, Judge Pillfadedfa Stale
 on tk remrddy eft alesmt-ordering restitution as reauiredunder article *tz. 63?a. CCP.
         OCC/SIOM LAU); Trial'courts oralpronouncementdSentence. Controls overwrittenjudgment Set fxpo.de Pashm
 I76> SiuodSfS (TexCriniApo zoos) AwardofCourtCosts must bepodoftit oralpronouncementdSentence fa bt
 properly includedin Ik Writtenjudgment. See OJti'r v. Stale 1st Ma/as* rJt [11 at 88 CfatytL tonka m).
      ^^mcialc*^
 fa kapplied Consistentwilt) Slatufes anddecisionalku)- CaflanS. Arklt <1z.637l CCP, rehires hiiftit
 Court does not order restitution, it \kJf>/fe ontit recordIk reason far notmakirg tit order. Because, tit
 slJulc reauirc5 if Ikjudge, has no discretion to do otherturn. &ee &parte Pec l5(mzdS73 \TcxCri*i\ppMB.,
  See alto tiewalfvAicdc 417mddC78,C90 (TtxApp_fadmmi3),
 J. MCUlSfOtli In caastno. f6J    WRiFicmH' twiFicm orswtce
     I, Callda RarciCL hereby verify anddeclare: underpenally forperjury tkd tie ojlcoolioos Containedin th:
kcegom motion for rdid"from thjudgmentare true. Andfurlkrverify tint Ik Copies from Ik Reporters Recordaid
 Clerk Recordare pktacpptea oftic actualdocuments (Mithoul' allcrod/bn§. Ardbymu dgncdurc, helm), do Crrlifu
tidajy oftin's malm ^/dbAmk                                                                    my



                                                                        A
 l   you, if not all, it's an inconvenience and we certainly

 2   appreciate you taking the time out of your schedule to

 3   honor your jury summons.

 4                 I'm going to ask at this time that you

 5   return to the jury room.     Please place your badges on

 6   the table.   I will be back to discharge you from the

 7   jury room.

 8                 All rise for jury, please.

 9                 (Jury excused).

10                 THE COURT:    Mr.   Garcia,   the jury having

11   found you guilty and convicted you of the offense of

12   aggravated assault and the jury having further returned

13   a verdict of 35 years confinement in the Texas

14   Department of Criminal Justice Institutional Division,

15   do you have anything to say before sentence of the law

16   is pronounced against you?

17                 THE DEFENDANT:      No,   ma'am.

18                 THE COURT:    Having nothing to say,        it is

19   the order of this court that you,       Calixto Garcia,

20   having been adjudged guilty of the offense of

21   aggravated assault, whose punishment has been assessed

22   at 35 years in the Texas Department of Criminal Justice

23   Institutional Division,    be delivered by the sheriff of

24   Harris County to the director of the Texas Department

25   of Criminal Justice Institutional Division or any other




                                                 9 of ls_
                                                                        190


                                                                              a
     1   person legally authorized to receive such persons,

     2   where you shall be confined in accordance with the law

     3   in the Texas Department of Criminal Justice

     4   Institutional    Division.

     5                   You are hereby remanded to the custody of

     6   sheriff of Harris County until he can obey and carry
     7   out the directions and instructions of the sentence.

     8   Your sentence will commence today.         You will be given
     9   credit for any time you were in jail awaiting
10       disposition of this case.    And the judgment will
11       reflect an affirmative finding of a deadly weapon.
12                       Good luck to you,   sir.

13                       THE DEFENDANT:   Thank you.

14                       (Proceedings concluded).

15

16

17


18

19

20

21

22


23

24

25




                                                    tO of /SL.
                                                                   191


                                                                         A

 1   THE   STATE OF TEXAS             )

 2   COUNTY OF HARRIS                 )

 3               I, Mary Ann Rodriguez,    Official Court Reporter

 4   in and for the 230th District Court of Harris County,

 5   State of Texas, do hereby certify that the above and

 6   foregoing contains a true and correct transcription of

 7   ail portions of evidence and other proceedings

 8   requested in writing by counsel for the parties to be

 9   included in this volume of the Reporter's Record,       in

10   the above-styled and numbered cause, all of which

11   occurred in open court or in chambers and were reported

12   by me.

13               I further certify that this Reporter's Record

14   of the proceedings truly and correctly reflects the

15   exhibits,    if any,    admitted by the respective parties.

16               WITNESS MY OFFICIAL HAND this the 4th day

17   of February,    2007.

18


19


20

21                   Mary Kfirr Rtod^iguez, Tj
                     Expiration Sate: 12/3:
22                   Official Reporter, 230th District Court
                     Harris County, Texas
23                   Houston, Texas 77002

24


25




                                           „ ft oflS_
                                                                                                                                                                                                                                             8
                                                                JUDGMENT ©N PLEA BEFORE JURY                                                                                                                                     P2
                                                               COURT/JURY ASSESSING POMSH3V4ENT
                                                           '.*-'**^**-   ."'*-*»**   r> VMS*- A. «^A-. ;..   "»v--   -'-ii:,:•^   -I    •                                    .    •...




                                                           CAUSENO-

     THFSTATE OF TEXAS-
                                                                                                                                                                                     IN THE                                ttSTMCTCOURT
      VS.

                                                                                                                                                                                    cbXJNTYORlMlNAL COURT
                                                                                                                                                                                         ;"'1 ATLA&NO.
     AKA
                                                                                                                                                                                   OF HARRIS CXWOTYyTEXAS

     Date of
     Judgment1
     Attorney for
     Slate
     Attorneyfor
     Defendant:
                        am\.fila                                                                                                                                        nfm1X&*^Wi^C**^
                                                                                                                       ^ri^-sW^                tfv:•:..: '
                                                                                                                                                                       x                 __
                                                                                                                                                                                              "
                                                                                                                                                                                               _        «•*»:;•

                                                                                                                                       i&'ili Wllr• jarf* r /i«\lCAPitAL
    Jury Verdict         GUILTY
                                                     (Cirtfc     „                                      -N/A                  not available or
    Plea to Enhancement                                                              lii)      I,                                                               cJ
                                    tat Paragraph                                aOO rHVaSSapn
                          5ne"T>NbtTme I N/A                   TW t In^T^                                                              ' >~ i fasm                  Complamt IlraictmeTjn^nfiM'fa«ii»i»
    Findings on                 1st Paragraph
    Lirtmnciiioii(sV                 NdtTme INft-^iTJa ^ j j a j                                                           •MJnLU
                                                                                                                     3j3 WJ£"' top u t~         .,    rz       v-   -•lfWA)WBias/PTepidicc:Ye»IN^^
    Punishment imposed by eeHRT^tfit                                           ^^.                                           (Mark ail dot apply)
                                                                                                                             MwkiHllMaaM                                                                                               V—'
    and Place ofConfinement                                                 [5TBMjtntJOB*! Dmsam, TOO                                                f_J Sentence ngptndsd. P-frwlml
                                                                                                                                                           placed on community snpovaiua to fl(f^L^
          50 utoie                                                          D Stated Divans TDCI

                                                                            LJ Harm County Jail                                                      BnSEESPECIAL INSTRUCTIONS, meajmud herein by igfemtcc.
    Fine in the Amount of S    rlkL                                         D Fine Only

   Time                             days toward                             daystDward i £11                                                days toward mcarcciation,
                                                                                                                                                                                                                                       .00
   Credited:
                              HPT
                                 - tncarceraoon
                                                    ola.                    fine and costs /CXjr                                            nnc and costs                                     COURT COSTS                  >3bh
                                                                             (Mart appropriate ttbahm Mew, ff applicable)
     D         Name changed from           n\fL
     D         Judgment Addendum incorporated herein byreference.
    "D TJfiveTs Kcetfegls suspended fora period of f) |-(v-                tUvt/nHmuWvcai&. ~ •— :'--                                                                                                  -: -            .--' ... '. '
     D The Defendant is entitled to lllCU            days credit toward suspension ofdriver's license.
     • Ii is ordered by the Court, that any weapon(s) seized in this case is/are hereby forfeited.
                                                                                                                                                                                                                                                 Q
     •         Educational program waived in accordance with Article 42.12 Sec. 13 (h), upon afinding ofgood cause by the Court                                                                                                                  111
                                                                                                                                                                                                                                                 CD
     D In accordance with Section 12.44(a), Penal Laws ofTexas, the Court finds that the ends ofjustice would best be served by punishment                                                                                                       <
               as aQass A misdemeanor. The Defendant isadjudged tobeguihy of astate jail felony and isassessed theourtishmem indicated above.
     •       In accordance with Section 12.44(b), Penal Laws ofTexas, the Court authorizes the prosecuting attorney to prosecute mis cause as a
               Class A misdemeanor. The Defendant is adjudged to be guilty ofaClass Amisdemeanor and is assessed the punishment indicated above.
;R1MCSCB32 03/22/2000


                                                                                                                                                               II J (S.                                                     n;*nn8*7
                                                                                                                                                   •«c « • * * •




                   O.'
                                                                                                                                               b&tWL< ®
        This causabeing called fiar trial inHarris County, Te*a3;unle&MumeivuiaVfrfMfiH ni;ihe:State apptarediby her District Attorney as named above and the Defendam
   named above appeared inperson with Counsel as named above;opthe Defendant lowwingly/.tmeffigentry,, ^                 waived the right torepresentation bycounsel as
   indicated above mwriting mopen comLand the said Pefendant having been duly waigtteaSrai rtappeamybtneCoirttrtrf Defendantwasmentallyconaxaeniand having
   pleaded as shojvn above to the chargm^
    felony offense indicated above or the above named fereperson and five others faanasdemennidefense,indicgttJ above, was duly **&***, impaneled, nd r-^rn. mr jury
   having heard the charging mstroneMreea^and fe
   charge ofthe proper officer to ccwidektJs^venSct and afteiwani were brought into Court by the proper officer, the Defendant and the defendant's coaasel; i£any< being; -
   present, andrenamed mu openeourtthe ver^
          The DeftndardJigviiig pieviuualy elected                                                                                        Ard when Defendant i&shown above '
   to have elected to have the jay assess pamshrnent, suchJury was called bade intothe box and heard evidence relative to die Question ofnamAaeat aadfrnryingbtcalhify
   charged by the Court: they retired as OEBstJer such creation and after having desperated they returned into.Court,the.verdict sboanlunSpmiahnieH.sb^arii when
   Defendant is shown above tohave elected to have punishment fixed by the Court, in due torn oflaw former evidence was heard bythe Court rehttve-to me question of
   pwiishmmtandtteCotatfiirfriB^
          ^KCC^roERmOiffiEREEfcAlvD ADJUDGED*^
   approved artd-cordnmed. and that die Defendam 8s adjudged guihy ofthe offense set forth above as found by the verdict ofthe jury^and grid Defendant as indicated above.
   Further, tteOmrtlnida^Btesefeiacc fa
         IT KQRDERE&fey forCocrt thatifthe nnmshrnem assessed agairgrira DefendantAamfiuanenVfn Tft? fanJtMMnarnrmfrajor'.the S^^tjkpb^"-AfH-****
   r>partment ofQmanal Justice (TDCJ) mat the Defendant be deSvered by the SheriffofHarris County, Texas immediately to the Dtrecttroffly) hM»nyfeM^hv«ion »A^S>*Mtfran tte date doe sentence is to beajssvas tn^caded-alvovel
                                                                      Vperiod fodicalEdfebp^                         cbsaare fkBy satisfied mjaecardasee y&fo law.
         IT BORDERED"         '                                                    '     "J*Vltea.-fiiK;c^jn^^
                                                                                          HIT
  the Harris County Sheriffand pay aflffine and court cc«ts asorde^ bythe Court.in this cause, antes the Com antesthe Defendant tobecommrtteflto the custody of the
  SheriffbTHarris OamryTTexafon the date me sentence is to Begfc.as tmi^above,-'to-be conform"the Hirris OourttrJai! uabTthe fine and cosWare {unsatisfied i
  accordance with hw; Or as indicated above.      , , 4 _ ^ r4»-. J >-«H il.-sltHes'                     '
         Tr IS ORDERED by the                  the fcntEBCftii             i to be cjftxuted. Unless it is indicated above that the sentence is to be suspended, and if soothe
  Defendant is placed on community supervision fee rte.peritxf trtdica^abWpendir« ha abid^ b^end notvjotao* the terms and conditions ofla cornmnnry
  supervision.                     _                                M /      I ' IV•• \\> )•• '•'
         IT BORDERED bytheCourt matrnfa'sentence runs coacuneut wWi any othersememes)unless b?is wheeled mthe Judgment A&tendummatme sentence is
  to run cumulatively.                    _


                                                                          'tad entered on   mmijmt*

                                                                                       x "X^9.Q.*^i.ffffft
     Community Supervision
                                                                                       ikn^MmiaJill
                                                                                       JUDGE PRESIDING
     Expires on:

    Notice ofAppeal: frlO'cZfrX/
    Mandate Received:


    After Mandate Received, Sentence to Begin Date is:

    Received on SZ'(0~0(e_m 5V(9 AM |. BlCp
                                               i^\t~)-2.                 Demitv-


  • "SPECIAL INSTRUCTION OR NOTES:




                                                                                                                                                Right Thumbprint

UMCSCB32 03/22/2000


                                                                                                                (3 of IS.                                nft«>n««
To: QuiKsha, fe. ZSOIh DistrictCourt Coordinator
       Paras County CriminalJustice Center

      PC: Causeno. MC31S: Motion for rdreffrom Ik Judgment -CtericcJiiholakcs
         Calixh Garcia, V7k Stale cf Texas




                                             RfCjiifsTrmsmm


Dear (lad Coordinator
     I've filedamotion tir relieffrom tiejudymenhnCaimMWSieopyaihckd) P(eose. Conferajiti) Judge, Pert
md mdiaelAnderson to Mule tits matterfor hearing on Hit firdavailable dak , I've also filedamotion to
appointcounsel mlstatement of'inability to pay and, motion for bench warrant len ready culm uou art. Please.
Visit null) Judjt Hadand mole the necessary arrangements, fm fcrtimrding copies dthio rcauedlo ;
     Chris Dankl, District Ckri.
     IVAael UnJerscn, District Marncu.

    Ibrnk una for attention to thid matter
                                                       (dith the tlimod Pesped. lam
                                                         s"l




                                                      ('dido GarCiCi, Odrndanf
                                                       Comally unit *1313101
                                                       $99 FM b3Z
                                                       Kenzdg: Texas 78119         /;>




                                                                       >,
                                                                                 '•iy'.O

                                                                     £?!,




                                                 &QUC5T
                                                                 ^NoflS.
                                                                               COPY- Cadrnk CorcicL
                                               Cause HO. 10*1639$

      CAUXT6 6ARC/A                                                            mWL Z36ti Omtcrcouftr
      \r                                                                                of
      STATU. QFTEXAS                                                           tiAmS COWTY> TtXAS


             Motion ro cornea, nfc (Dutf-To eomrm CLmcAL MotsinM Htm® oFim duomour
                AS SftClFlCD BY Oem/DAM CM&HAL MoTtONFOR ROJCF/ FIUD APRIL Id, MS

lis tit (tonarahft Judge.;
      Comes notn Colixk Rorcia,, defended, andpresents this motionto Corrpdtk Court to Corredtk deriodmistakes
in tk recordof its lorittenjudgment. And to Support this motion mill shoui:

i .7/ie CourtCommittedSeverJcleriadn\islok& while, rendering tk Writtenjaigmedin Come, 16^395,
      On April Id) xofS} defendant filed motion tor fetid reaaesling ahearing so tk recordofthisjudgment could
be. corroded in open court putsuont to rule. 3I6> ofCivdProcedure _copy oftk motion with reaaedfor sdtirg tm&
received by tk Z30lh doad Coordinator on AprilZl} M(S_ hulas of July IG,^/^ Ik Coadhas not £edafed Ik
rmrincj nor made. a. rating on tie motion far fetid.
 3 Pirsaad to rule 7ol(£) dJudicidAdminisirdion., dtkread compels tk Courtto sdedalt th hearirg ard Corceci
tk defiedmistakes. Ana additionalddrm maid Call info (jueslion mhttkt tk proceeding is Sufficiently
expeditious So as to Compld      .;,— 3: D


                                                           Calixla utio/c/a                     °|       v?
                                                                                                fji      en
4     Cimncm., of 3mm
      2J Crdixk Garcia, htreby Cedifg ltda. Copy ofthis motion                              C0A ria           _____                         7C Ala. (04639$-



        tnrtCALfxrd Garcia                                     )
                      Makr                                  (               rnesr• CourtofrPP&ils
        Pan. brad Hart                                     j                    ddumtit tfxas
                      Respondent                       J

                                                                                                  'SrcoddTeo>*>

                            mHOH FOR L&lVC TO FILC APPUCATIOcT F6R                              **w
                                                                                                  upHFc>
                                                                                                         20l5
                                              WRIT OF MANDAMUS                            c^%_          ^ins

Totk Honorabk Jusr/'ce. ofIk firstfour!dAppeals:
        Comes nou) Calixto barcicL, rdodorin tk about entitledandnumbered cause and respectfully
moves tk Courtdo uranl leave, to file tit accompanyino application for writ of (Aandomu5.
                                                           Sahrnitfedwith resperd

                                                           Calixto barcicLj relator
                                                       JtJm 6. (Innallg *'(373(01
                                                            FM                                      Rurties




.RELATOR:    Calixto Garcia,
 Join 8. Connolly Ubif #1373101
 SW FfA G3Z
 Kenedy, Texas 781/9

RESPONDENT.' ttonorofdt Brad flail
 Dislriddurfgt Z36lh Judicialdislrid Court
 Crimind dustict Center, (Z6t Rank!in St. 16ti floor
 llouston , Texas 7766Z


. ATTORNEY FOR THE STATE : Devon Anderson
 District Attorned} l/acris Countu
 Criminal Justice Center; (201 Franklin St. Suite 606
 tioudan - Texas    7766Z -1936




                                     Zd (S